Citation Nr: 1123675	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-04 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for a right hip disorder.

3.  Entitlement to service connection for right shoulder disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 13, 2009 to February 18, 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he has a right hip condition and a right shoulder condition that he incurred during basic training, and that he has a bilateral knee condition that was aggravated during basic training.  The Veteran filed his claim for service connection for these conditions in March 2009, the month following his separation from service. 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The record is devoid of any evidence of a current medical diagnosis for any of the claimed conditions.  The Veteran's service treatment records (STRs) are likewise devoid of any reference to, complaint of, or treatment for a right hip condition or a right shoulder condition.  The Veteran's STRs do contain evidence that the Veteran had a bilateral knee condition prior to his induction into service.  Specifically, the Veteran's August 2008 enlistment examination contains a notation indicating that the he had bilateral patellar chondromalacia.  Patellar realignment surgery was performed on each of the Veteran's knees; on the right knee in August 2001 and on the left knee in June 2002.  Surgical reports for each procedure are attached to the Veteran's STRs.  On this record, it was recommended that a waiver be requested in order for the Veteran to be inducted into service.  The waiver request was granted.  The Veteran's DD-214 shows that he was given an entry level separation due to an adjustment disorder. 

The Veteran stated that he was treated for his right hip during service at Reid Clinic, WHMC at Lackland Air Force Base, Texas.  He has stated that he was placed on a medical hold prior to his discharge.  Despite efforts by the RO, records of this treatment are not associated with his service treatment records.  On remand, an additional attempt should be made to obtain the Veteran's complete service treatment records, to include all clinical records, as well as his service personnel records.  

Additionally, in March 2009 the Veteran stated that he was seeking treatment for his claimed disabilities.  However, he did not identify any medical care providers.  On remand, the RO/AMC should request that the Veteran identify any medical records pertaining to the treatment for his claimed disorders following his separation from service.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete service treatment records, to include all clinical records.  A specific request should be made for all records of treatment at Reid Clinic, WHMC at Lackland Air Force Base, Texas.  If these records are not available, a negative reply is required.

2.  Make arrangements to obtain the Veteran's complete service personnel records, to include all records associated with his entry level separation.  If these records are not available, a negative reply is required.

3.  Ask the Veteran to identify any and all treatment facilities where he has been treated for his claimed disorders since his separation from service and make arrangements to obtain any identified records.

4.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  

5.  Finally, readjudicate the Veteran's claims on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return any such claims to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).

